Citation Nr: 1640866	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty from February 1987 to September 1987.  She also served on active duty in the Air Force from May 1988 to May 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously remanded in June 2015 for development.  That completed, the issues have been properly returned to the Board.  Also remanded at that time was the Veteran's claim of entitlement to service connection for allergic rhinitis.  In a November 2015 rating decision, service connection for allergic rhinitis was granted effective May 2010, when the Veteran submitted her claim.  This represents a full grant of the benefits sought for that claim, and it is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is necessary for the claim of entitlement to service connection for a psychiatric disorder to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's service treatment records document Axis I notations of marital problems in November 1989 and December 1989, marital therapy from January 1990 to April 1990, and Axis I notations of interpersonal and occupational problems in November 1990.  Since her separation from service, VA treatment records document Axis I diagnoses of chronic anxiety and mood disorder, as noted in April 2009 and September 2009; treatment for anxiety and depression, as noted in April 2009, October 2009, and November 2010; and her past medical history noted anxiety in December 2012.  The Veteran was afforded VA examinations in in January 2011 and February 2013.  Both VA examiners rendered no Axis I diagnosis, and no medical opinion was provided.  

An October 2015 VA examination was conducted.  The examiner diagnosed unspecified anxiety disorder and opined that it was less likely than not that incurred in or caused by her military service.  The examiner found that the Veteran's VA treatment records showed her anxiety was more related to stress in her work environment, and more recently, to her diffuse pain issues.  The examiner also cited to a previous VA psychiatric examination conducted in 1992 in which the diagnosis was to rule out paranoia and paranoid personality.  

The Board finds this examination inadequate in that it refers to the 1992 examination, but does not address the fact that the examiner recommended further psychological testing, or that this was within a few months of service discharge.  Specifically, the 1992 examiner noted that the Veteran had a history of contact with the Mental Hygiene Clinic during her military service that was purportedly related to her account of a cover up in the Air Force that concerned the Air Force's promotion of illicit behavior.  In light of the difficulty in making a "definite diagnosis", the examiner recommended further personality testing or psychological testing.  This aspect of the 1992 examination was not discussed or addressed in the October 2015 opinion.  The Board finds that an addendum opinion is necessary to remedy this omission.  

Second, the October 2015 examiner noted that the Veteran's anxiety was related to diffuse pain issues, but did not address whether this pain was due to service-connected disabilities.  The Veteran is presently service-connected for adhesions in the left fallopian tube, status post laparoscopic surgery, residuals of an avulsion fracture of the left ankle, and allergic rhinitis.  Hence, the examiner should provide an opinion as to whether the Veteran's anxiety is caused or aggravated by any service-connected disabilities.  

Last, the August 1992 VA examination was conducted within one year of the Veteran's separation from military service in May 1992.  There is a rebuttable presumption of service connection for certain chronic diseases, including psychoses, as defined in 38 C.F.R. § 3.384, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Thus, an opinion is also necessary to determine whether the Veteran had a psychosis that manifested within one year of the Veteran's separation from active service.

Regarding the claim of entitlement to service connection for sinusitis, an addendum opinion is necessary.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  The Veteran submitted a claim for service connection for allergic rhinitis and sinusitis in May 2010.  She reported that these disorders began during her second period of active service in 1991. 

The Veteran's service treatment records document complaints of sinus problems in June 1987 and diagnoses of sinus congestion-upper respiratory infection in July 1988, sinusitis in May 1989, and sinusitis resolved and rule/out sinusitis/nasal syndrome in April 1992.  Post-service, an August 2009 private treatment record noted the Veteran's past medical history of chronic sinus problems, and a diagnosis of sinusitis was documented in VA treatment records dated October 2008, February 2009, and May 2009.  

The Veteran was afforded a January 2011 VA examination.  The VA examiner diagnosed allergic rhinitis and provided a negative nexus opinion.  It was noted that only one episode of acute infectious sinusitis was seen in the service treatment records and that there was no mention of any chronic sinus or rhinitis condition at the time of separation from service.  In a February 2013 addendum opinion, the VA examiner noted that there was no documentation of chronic sinusitis.  Rather, the examiner indicated that there were only recurrent episodes of upper respiratory infection (URI), pharyngitis, and viral infection and that the "original opinion stands."  

A June 2011 VA emergency room treatment records noted allergic rhinitis and sinus pain.  Most recently, in March 2015, the Veteran had an urgent care visit with a chief complaint of sinusitis and purulent nasal drainage.  At that time, she was assessed with sinusitis.  

In an October 2015 VA examination report, the examiner noted in the diagnosis portion, previous diagnosed acute sinusitis, currently resolved, which had been diagnosed in 1988.  The examiner also diagnosed allergic rhinitis.  Regarding sinusitis, however, the examiner determined both that the Veteran did not have any sinuses that were currently affected by any chronic sinusitis, but that the Veteran did have findings, signs, and symptoms attributable to chronic sinusitis, including episodes of sinusitis.  The Veteran also reported one episode of sinusitis per year.  Based on the Veteran's description of her symptoms, the examiner determined that she may have acute sinus infections, which was supported by her medical record over the claim and appeal period, most recently in March 2015.  However, she did not meet the criteria for chronic sinusitis.  The examiner, however, provided no nexus opinion regarding whether these recurrent yearly episodes of sinusitis are related to active service.  The Board thus finds that an addendum opinion is necessary for the Veteran's claim of entitlement to service connection for sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with a psychiatric examination to determine the etiology of her anxiety and depression.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety and depression had onset in, or was otherwise caused by, active military service.  In providing this opinion, the examiner must discuss the following:  1) the Veteran's STRs; 2) the August 1992 VA examination, at which time the examiner recommend further personality or psychological testing in order to determine the appropriate mental diagnosis; 3) the 2011 and 2013 VA examinations; and 4) the Veteran's lay statements of record.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety and depression is caused or aggravated by (permanently worsened) by any service-connected disabilities.  In providing this opinion, the examiner must address an October 2015 mental health outpatient pain psychology consult note, where the Veteran reported having chronic diffuse pain in relation to her current mental status.  

Third, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychosis (as defined for VA purposes under 38 C.F.R. § 3.384) that manifested within one year from the date of her separation from active service in May 1992.  In providing this opinion, the examiner must discuss the Veteran's previous examination in August 1992, at which time the examiner recommend further personality or psychological testing in order to determine the appropriate mental diagnosis.    

4.  After any additional records are associated with the claims file, obtain an addendum opinion for the Veteran's claim of entitlement to service connection for sinusitis from the same examiner who provided the June 2016 examination and opinion.  If the same examiner is not available, obtain an addendum opinion from a similarly qualified medical professional.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's recurrent sinusitis noted in the October 2015 examination was caused or aggravated by the Veteran's military service.  The examiner must specifically address the following:  1) complaints of sinus problems in June 1987 and diagnoses of sinus congestion-upper respiratory infection in July 1988, sinusitis in May 1989, and sinusitis resolved and rule/out sinusitis/nasal syndrome in April 1992; 2) diagnoses of sinusitis in an August 2009 private treatment record, in VA treatment records dated October 2008, February 2009, and May 2009, and March 2015, and a June 2011 VA emergency room treatment records noting allergic rhinitis and sinus pain; and 3) the January 2011, February 2013, and October 2015 VA examinations and addendum opinions.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeal


